     Case 6:21-cv-06019-SOH Document 7              Filed 03/16/21 Page 1 of 1 PageID #: 24




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

RICHARD R. PATTON                                                                    PLAINTIFF

v.                                   Case No. 6:21-cv-06019

GREGORY K. CRAIN (Deputy
Public Defender) and
HOT SPRING COUNTY, ARKANSAS                                                       DEFENDANTS

                                              ORDER

         Before the Court is the Report and Recommendation filed February 24, 2021, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 6). Judge Bryant recommends that Plaintiff’s Complaint (ECF No. 1) be dismissed

without prejudice. Judge Bryant also recommends that the dismissal of this action should constitute

a “strike” under 28 U.S.C. § 1915(g).

         Plaintiff has not filed objections to the Report and Recommendation, and the time to do so

has passed. See 28 U.S.C. § 636(b)(1). Being well and sufficiently advised and finding no clear

error on the face of the record, the Court adopts the Report and Recommendation (ECF No. 6) in

toto. Plaintiff’s Complaint is hereby DISMISSED WITHOUT PREJUDICE and the Clerk is

instructed to place a §1915(g) strike flag on this case.

         IT IS SO ORDERED, this 16th day of March, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
